 

 

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 1 of 8

EXHIBIT F
Case ?

Co co sa DH UH S&F W He

Mm NM BM BR Rh BRD ORD ORD ONO eS SO ee el el
oo s1 HN A SF WS NY KS CO CO CSC > NHR TA BR WH KH KS

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 2 of 8
15-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page lof7 Page ID #:1315

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WILLIAMS MEARS, individually and
as successor in interest to Michael
Mears; and JOANNA WYSOCKI,
individually and as successor in interest
to Michael Mears,

Plaintiffs,
VS.

CITY OF LOS ANGELES, a
municipality, STEVEN BEUMER, an
tndividual; JOSE PEDROZA, an
individual; JONATHAN GAN, an
individual; OFFICER SEFFEL, an
individual; OFFICER LEW, an
individual; OFFICER GIST, an
individual; and SGT. WILIAMS, an
individual,

Defendants.

 

 

 

CASE NO.: CV 15-08441 JAK (AJWx)
Consol. w/ CV 15-09586 JAK (AJWx)

VERDICT

 
Case 2

oOo co ~ HA A BS Ww Ne

oO sD MH UO RP BW HSE CO CO lll TUM UU Uh OU CUD

, Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 3 of 8

L5-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page 2of7 Page ID #:1316

 

We, the jury, find as follows:
QUESTION 1:

Did any of the defendants use excessive or unreasonable force against
Michael Mears, integrally participate in the use of excessive or unreasonable force
against Michael Mears, or fail to intervene in the use of excessive or unreasonable
force against Michael Mears?

Steven Beumer A YES NO

(sos Pedroza YES % NO

Jonathan Gan K YES 7 NO
4 ( John Seffel YES 4 NO

Andrey Wilkins YES % NO

If you answered “Yes” to Question I as to any of the defendants, please
answer Question 2 as to the Defendant(s) for whom you answered “Yes”.

if you answered “No” to Question 1 for all of the defendants, please proceed
to Question No. 4.

QUESTION2:

Was any of the Defendant(s)’ use of excessive or unreasonable force, integral
participation, or failure to intervene a substantial factor in causing injury, loss,
damage, harm or death to Michael Mears?

Steven Beumer | YES K NO

Jose Pedroza YES * NO

Jonathan Gan XK YES | NO

John Seffel YES x NO

Andrey Wilkins - __ YES” KX NO

 

 
Case 2

Oo oOo ~~ DW A HR WwW He

hS b> BO Bo NO BD BRD ORDO OO Re ee ee ee ee
Co =~) BH wm BP WH NY KS CO CO fe SN DH A SP WH NY SS SC

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 4 of 8
L5-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page 3of7 Page ID #:1317

Ifyou answered “Yes” to Question 2 for any of the Defendants, please
answer Question 3. If you answered “No” to Question 2 for all of the Defendants,

please proceed to Question 4.

QUESTION 3:
| What are Michael Mears’ damages for his loss of enjoyment of life and for

his pre-death pain and suffering?

$2. S pavlhor

Please proceed to Question 4.

QUESTION 4:

Were any of the defendants negligent in their conduct toward Michael Mears?

Steven Beumer A YES NO
Jose Pedroza % YES NO

Jonathan Gan # YES NO’

John Seffel A YES NO
Andrey Wilkins YES % NO

If you answered “Yes” to Question 4 for any of the Defendants, please
answer Question 5. If you answered “No” to Question 4 for all of the Defendants,
but “Yes” to Question 2 for any of the Defendants, please proceed to Question 9.

Ifyou answered “No” to Question I for all of the Defendants, and if you

‘|| answered “No” to all Defendants in Question 4, please sign, date and return the

Verdict form to the Court.

 

 
Case 2

Oo fo SI DA TA BP WH NY

BS bBo Bo BO KD BD BRD BRD ORDO OOOO pe et
oe nd SS > ee 2 dS

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 5 of 8
L5-cv-08441-JAK-AJW Document126 Filed 11/13/17 Page 4of7 Page ID #:1318

QUESTION 5:

Was the negligence a substantial factor in causing injury, loss, damage, harm
or death to Michael Mears? | .

Steven Beumer A YES NO

Jose Pedroza A | YES NO

Jonathan Gan K YES NO

. John Seffel iS YES NO
Andrey Wilkins YES x NO

Ifyou answered “Yes” to Question 5 for any Defendant, please answer
Question 6. If you answered “No” to Question 5 for all of the Defendants, but
“Yes” to Question 2 for any of the Defendants, please proceed to Question 9. Ifyou
answered “No” to Question 5 for all of the Defendants, but “Yes” to Question I for

any of the Defendants, please proceed to Question 10.

QUESTION 6:
Was the decedent negligent?

___X%_ YES NO

Ifyou answered “Yes” to Question 6, please answer Question 7.
If you answered “No” to Question 6, but “Yes” Questions 2 or 5 for any of

the Defendants, please answer Question 9.

 

 

 
Case 27]

Oo CO ~s OH wr Hf Ww Ne

MB PO BWR BR NM BR NO WN we = —_ met
Go sST GS wm F&F Ww NH YS SS ODO OO = HR A HB WH HY KK SF

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 6 of 8
[5-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page5of7 Page ID #:1319

QUESTION 7:
Was the decedent’s negligence a substantial factor in causing his death?
XK YES NO
Please proceed to Question 8.
QUESTION 8:. |
What percentage of negligence do you assign to the following persons: (Your
total should equal 100%). .
Steven Beumer 2D %
» Jose Pedroza \O %
Jonathan Gan Zt 2 %
~ John Seffel 5 %

Andrey Wilkins _ OO %
Michael Mears 4 eS %

100%

Please proceed to Question 9 if you’ve answered “Yes” as to any defendant

jor Questions 2 or 5.

 

 
Case 2}

wo Oo ~S DW Uw F&F Be NY Re

BM Me BD BO BRO RD BRD BRD ORDO Oe Re RS lL ele
ao st AN tO FP HH YK CO CO OO HN ON OA USL UYU CUS

 

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 7 of 8
L5-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page 6of7 Page ID #:1320

 

 

 

QUESTION 9:

What are Plaintiffs’ wrongful death damages for their past and future loss of
Michael Mears’ love, companionship, comfort, care, training, education, assistance,
protection, affection, society, and moral support?

A. William Mears

Past loss: : + mechiai \ $_4 SO QOO

¥ Al |

Future loss: a6 $ tS ) OS

B. Joanna Wysocki
Past loss: + mec) $_ ASO055
Funeral
Future loss: ADO OOO
Experics

If you answered “Yes” to Question No. I, answer Question 10.

QUESTION 10:
Was the City of Los Angeles deliberately indifferent to the training of its

officers with respect to the use of the TASER or, with respect to positional or

restraint asphyxia?

% YES. NO

If you answered “Yes” to Question 10, please answer Question 11. |

 

 

 
Case 2:

BR NM NH Oh hUNlUROb to BO me

Oo OTA vA BW Pe

Case 1:16-cv-01042-AWI-SAB Document 111-7 Filed 04/22/19 Page 8 of 8
I5-cv-08441-JAK-AJW Document 126 Filed 11/13/17 Page 7of7 Page ID #:1321

 

QUESTION 11:
Was the City of Los Angeles’ failure to train its officers the moving force
behind the injury, damage, loss, harm or death to Michael Mears?
XK YES | NO
Please sign and date the verdict form and return it to the Court.
REDACTED SIGNATURE
Date: | |- Ke | +
So Jury Foreperson

 

 

 
